Wells, J.
We need not decide precisely what would be the legal or equitable rights of the petitioner, as between himself and the owner of the adjoining premises, because we are of opinion, whatever those rights may be, that he is entitled to his damages from the city, under the acts relating to highways, Gen. Sts. c. 43, *492§§ 14, 16, in accordance with the principles announced in Ashby v. Eastern Railroad Co. 5 Met. 368, 372, and Parker v. Boston & Maine Railroad, 3 Cush. 107,114. Section 16 provides that in estimating the damage sustained, “ regard shall be had to all the damages done to the party, whether by taking his property-or injuring it in any manner.” By the laying out of the street the petitioner was deprived of the support and shelter for his house from the other part of the double structure which rested upon the land of his neighbor ; and was consequently put to the expense of a new wall for his own part. For the continuance of that support and shelter, of which he was in the actual enjoyment, he had at least the title and assurance arising from mutual necessity and mutual advantage, of which no one but his neighbor could deprive him. That security was taken away by the location of the street in such manner as substantially to destroy the part of the building upon the adjoining land, and render it unsuitable for further use or maintenance as a dwelling. „
Judgment accepting the verdict

Affirmed.